Order, Supreme Court, New York County, entered December 16, 1968, unanimously modified, on the law, to the extent of vacating that portion thereof which directs the Treasurer of the City of *954New York to pay the costs and expenses of service by publication in this action, and otherwise affirmed, without costs and without disbursements. No provision of law has been called to our attention which authorizes the city to make such payment in a matrimonial action in behalf of an indigent plaintiff. (Cf. CPLR 1102.) Whatever may be the responsibility of the State of New York in this regard (Boddie v. Connecticut, 401 U. S. 371), it is not that of the city without appropriate legislative enactment. Nor may we, as we have been requested, assess this expenditure upon the State, which is not a party to this proceeding. Concur—McGivern, J. P., Markewieh, Kupferman, Murphy and McNally, JJ.